DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the recitation of “wherein the hub is configured to engage a hub moving tool” is vague and unclear.  How is such a configuration set forth, specifically?  What elements comprise such a function?  Also, what is “a hub moving tool”, specifically?  What defines such a tool, and how does it interrelate with the claimed invention?  Claim 10 unclear and merely recites functionality.  How is the hub lock “configured to compress the spindle housing”?  What interrelating elements accomplish this?  Also, “engaged” with what?  What is “engaged”, specifically?  The specification discloses the operation, but none of the components are claimed.  Perhaps reciting the components commensurate with that disclosed in paragraph [0037] such as “the body 354 of the hub 350 is retained within the spindle housing 330, such that an outer diameter of the body 354 is less than the inner dimeter of the spindle housing 330; a hub plate 360 attaches to the spindle housing 330 proximate to the material removal tool 304; when the hub plate 360 compresses the spindle housing 330, the spindle housing 330 squeezes tightly against the hub 350, preventing movement of the hub 350 etc.”, would positively recite the invention and alleviate the 112 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202011000143 (Makita Corp).
DE 202011000143 (Makita Corp) discloses a material removal apparatus 100 comprising a spindle 15, 28, 30 retaining material removing tool 12, a spindle pulley 16 secured to the spindle 15, 28, 30 for actuating the spindle 15, 28, 30 (Note: Figs 1-6 and paragraphs 37 and 50), and a hub 18 retaining the spindle 15, 28, 30 and being “configured” to change a position of the spindle pulley 16 between a plurality of positions having different tensions of belt 17 via actuator pulley 14, wherein the hub 18 “could” be “configured” to engage a hub moving tool 32, if desired, further comprising a hub lock arrangement 20-25 (Note: Figs. 2a-6) prohibiting movement of the hub 18 when “engaged”, as well as disclosure of the method claims 11-20.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, as per the recommendations set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-82 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A SMITH/               Primary Examiner, Art Unit 3731